COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §          No. 08-21-00136-CR
  VICTOR OMAR TORRES,
                                                 §                  Appeal from the
                        Appellant,
  v.                                             §                394th District Court
  THE STATE OF TEXAS,                            §
                                                              of Brewster County, Texas
                         State.                  §
                                                                   (TC# CR-04829)

                                            ORDER

       Pending before the Court is a motion to withdraw filed by Appellant’s counsel on appeal.

The motion is GRANTED. The Court has changed its records to reflect that The Far West Texas

Regional Public Defender Office is appointed to represent the Appellant for purposes of appeal.

A copy of the order substituting appointed counsel shall be included in the clerk’s record.

       IT IS SO ORDERED this 24th day of August, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.